Exhibit Provident Announces September Cash Distribution News Release 16-08 September 9, 2008 All values are in Canadian dollars CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) today announced its September cash distribution will be CDN$0.12 per unit payable on October 15, 2008. The September distribution will be paid to unitholders of record on September 22, 2008. The ex-distribution date will be September 18, 2008. The Trust’s current annualized cash distribution rate is CDN$1.44 per trust unit.Based on the current annualized distribution rate and the closing price on September 8, 2008 of $10.45, Provident’s yield is approximately 13.8 per cent. For unitholders receiving their distribution in U.S. funds, the September 2008 cash distribution will be approximately US$0.11 per unit based on an exchange rate of $0.9349. The actual U.S. dollar distribution will depend on the Canadian/U.S. dollar exchange rate on the payment date and will be subject to applicable withholding taxes. This press release does not constitute and is not intended to be legal or tax advice to any particular holder or potential holder of Provident units. Holders or potential holders of Provident units are urged to consult their own legal and tax advisors as to their particular income tax consequences of holding Provident units. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages an oil and gas production business and a natural gas liquids midstream services and marketing business. Provident’s energy portfolio is located in some of the most stable and predictable producing regions in Western Canada.
